*248The court decided that the plaintiff was entitled to recover, in an opinion fer curiam, as follows:
The facts in this case are not in dispute and show conclusively that plaintiff’s mother was dependent upon him for her chief support. Entry of judgment will be suspended awaiting receipt of a report from the'General Accounting Office showing the amount due. It is so ordered.
In accordance with the above opinion, and upon report from the General Accounting Office showing the amount due thereunder to be $5,947.80, and upon plaintiff’s motion for judgment, it was ordered December 4,1944, that judgment for the plaintiff be entered in the sum of $5,947.80.